Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.

Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendry (US Pub. 20130238584) in view of Hennum et al. (US Pub. 20110184946).
Referring to claim 1, Hendry discloses a method, comprising: 
receiving, by an indexing engine executing on a processor, an indexing request to index an object containing a name value for the object [par. 34; creation of an index begins with a first document being selected from a corpus of documents for processing]; 
creating, by the indexing engine from the name value for the object, tokens [par. 36; the selected document is parsed into tokens] and supplementary terms that supplement the tokens, the creating including applying string parsing rules to the name value for the object to produce variations of the tokens created from the name value for the object, the applying producing the supplementary terms [pars. 114-121; a variation list is generated for each token in the corpus based on residual strings]; 
storing the tokens in a first index [pars. 34 and 47; the index stores the tokens]; 
storing the supplementary terms in a supplemental index [fig. 7B; pars. 119 and 125; a propagated list of tokens and the variation list for each token are stored as a confusion set; note various associations between different tokens and residual strings]; and 
storing the object in a repository [par. 34; the selected document is stored in the document corpus], wherein the object in the repository is searchable through the tokens in the first index...against input data item in a user search query [pars. 101-103; search tokens created from a search request received from a user are provided as input to the index (e.g., via a scan() function) to retrieve documents responsive to the search request].
Though Hendry discloses that the object in the repository is searchable through the supplementary terms in the supplemental index [pars. 126 and 127; search options generated using the confusion set can be used to retrieve responsive documents], Hendry does not appear to explicitly disclose that the object is searchable through the supplementary terms in the supplemental index against the input data items in the user search query.
However, Hennum discloses wherein the object in the repository is searchable through the supplementary terms in the supplemental index against input data items in a user search query [figs. 2 and 3; abstract; pars. 27 and 28; documents are stored in a first repository having a regular index; synonym index entries are stored in a second repository having a synonym index; when a search term is received, the synonym index is used to expand the search (i.e., add more terms or tokens to the search) before retrieving index documents].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the indexing taught by Hendry so that the confusion set (i.e., an alternative term index) is used to expand the search as taught by Hennum. The motivation for doing so would have been to broaden a search when a user is not familiar with the terminology of a topic or a classification [Hennum, par. 21].
Referring to claim 2, Hendry discloses wherein the name value is received with an indexing instruction from an object analyzer or a document management system operating in an enterprise computing environment [par. 34; note document processing functionality].
Referring to claim 3, Hendry discloses identifying sets of characters from the name value for the object, wherein the applying further comprises applying the string parsing rules to the sets of characters, and wherein the supplementary terms comprise variations of the sets of characters [pars. 114, 122, and 124; the confusion set is generated based on residual strings (i.e., variations of a token) that are created based on different rules (e.g., number of variations, redundancy, connectivity, etc.)].
Referring to claim 4, Hendry discloses wherein the string parsing rules include a repetition rule, wherein the applying further comprises applying the repetition rule to the sets of characters, and wherein the supplementary terms include a partial repetition of a set of the sets of characters [par. 124; note the rules directed to redundancy].
Referring to claim 8, see at least the rejection for claim 1. Hendry further discloses a system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for performing the claimed steps [par. 153; a computing device comprises a processor and a memory storing instructions for performing disclosed methods].
Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 15, see at least the rejection for claim 1. Hendry further discloses a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for performing the claimed steps [par. 153; a computing device comprises a processor and a memory storing instructions for performing disclosed methods].
Referring to claim 16, see the rejection for claim 3.
Referring to claim 17, see the rejection for claim 4.

Claims 5, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendry and Hennum in view of Parikh (US Pub. 20100023514).
Referring to claim 5, Hendry and Hennum do not appear to explicitly disclose wherein the string parsing rules comprise a rule for splitting a string of characters in the name value for the object based on first letter capitalization, based on a switch from consecutive capital characters to a lower case character, based on a switch from consecutive lower case characters to a capital character, based on a separator, based on a transition from a numerical number to a letter, based on a transition from a letter to a numerical number, based on a grammar criterion, or based on a transition between different language character sets.
However, Parikh discloses wherein the string parsing rules comprise a rule for splitting a string of characters in the name value for the object based on first letter capitalization, based on a switch from consecutive capital characters to a lower case character, based on a switch from consecutive lower case characters to a capital character, based on a separator, based on a transition from a numerical number to a letter, based on a transition from a letter to a numerical number, based on a grammar criterion, or based on a transition between different language character sets [pars. 42, 44, and 47; an input character string is split based on a delimiter, capitalization, or an alpha-numeric transition].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the indexing taught by the combination of Hendry and Hennum so that the residual strings are created based on the parsing rules taught by Parikh. The motivation for doing so would have been to more accurately identify words and phrases occurring in a character string [Parikh, par. 6].
Referring to claim 12, see the rejection for claim 5.
Referring to claim 18, see the rejection for claim 5.

Claims 6, 7, 13, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendry and Hennum in view of Stopler (US Pub. 20110185015).
Referring to claim 6, Hendry and Hennum do not appear to explicitly disclose wherein the string parsing rules comprise a rule for decoding or converting encoded characters in the name value for the object, for removing null or encoded characters in the name value for the object, for converting or generalizing special characters in the name value for the object, for creating an alternative of a word in the name value for the object, or for converting a character pattern in the name value for the object into a normalized value.
However, Stopler discloses wherein the string parsing rules comprise a rule for decoding or converting encoded characters in the name value for the object, for removing null or encoded characters in the name value for the object, for converting or generalizing special characters in the name value for the object, for creating an alternative of a word in the name value for the object, or for converting a character pattern in the name value for the object into a normalized value [par. 51; content processing (i.e., indexing) involves operating a set of parsing rules to transform certain terms into normalized text (e.g., St. and Saint both become Saint)].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the indexing taught by the combination of Hendry and Hennum so that the residual strings are created based on the parsing rules taught by Stopler. The motivation for doing so would have been to make further processing (e.g., term lookup) more efficient.
Referring to claim 7, Stopler discloses wherein the character pattern comprises a currency value or a date value in the name value for the object or wherein the character pattern in the name value for the object matches a predetermined character pattern [par. 51; content processing (i.e., indexing) involves operating a set of rules to transform certain terms into normalized text (e.g., St. and Saint both become Saint)].
Referring to claim 13, see the rejection for claim 6.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 19, see the rejection for claim 6.
Referring to claim 20, see the rejection for claim 7.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157